Citation Nr: 0841979	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-31 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for post-operative residuals of a herniated disc at L5-S1 
prior to February 1, 2007.  

2.  Entitlement to an initial rating in excess of 20 percent 
for post-operative residuals of a herniated disc at L5-S1 
from February 1, 2007.  

3.  Entitlement to an initial rating in excess of 20 percent 
for left radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1979 to 
March 1986 and from April 1987 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky.  Due to the location of the veteran's 
residence, the jurisdiction of his appeal is with the RO in 
Nashville, Tennessee.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in July 2007.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Prior to February 1, 2007, the veteran's low back 
disability was manifested by objective complaints of 
flare-ups of sharp low back pain of moderate severity; 
subjectively, limitation of forward flexion of thoracolumbar 
spine to 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, neurological abnormalities, 
incapacitating episodes, and additional limitation of motion 
upon repetitive use of the low back due to pain, fatigue, 
weakness, or lack of endurance were not shown.  

2.  In March 2008 and July 2008, prior to the promulgation of 
a decision in the current appeal, the veteran expressed 
satisfaction with the awards of 20 percent for his low back 
disability (from February 1, 2007) and his left 
radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
20 percent for post-operative residuals of a herniated disc 
at L5-S1 prior to February 1, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5243 (2008).  

2.  The criteria for the withdrawal of the Substantive Appeal 
in his claim for an initial rating in excess of 20 percent 
for post-operative residuals of a herniated disc at L5-S1 
from February 1, 2007, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

3.  The criteria for the withdrawal of the Substantive Appeal 
in his claim for an initial rating in excess of 20 percent 
for left radiculopathy have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Low Back Disability Prior to February 
1, 2007

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria, including in 
the determination of the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, while the Board must review the entire record, 
it does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Board will, therefore, summarize the relevant evidence 
where appropriate.  The analysis in the following decision 
will focus specifically on what the evidence shows, or fails 
to show, with regard to the rating of the veteran's claim 
during the appeal period.  

In a September 2004 rating action, the RO granted service 
connection for post-operative residuals of a herniated disc 
at L5-S1 (20 percent, effective from September 1, 2004).  
During the current appeal, and specifically by a November 
2006 rating action, the RO reduced the evaluation for this 
disability to 10 percent, effective from February 1, 2007.  

In October 2007, the Board remanded the veteran's claim for 
further development.  Following completion of the requested 
actions, the RO increased the evaluation to 20 percent 
effective from February 1, 2007.  Subsequently, he withdrew 
his claim for a rating in excess of 20 percent, effective 
from February 1, 2007.  Thus, the only aspect of his claim 
that remains in appellate status is the issue of entitlement 
to an initial rating in excess of 20 percent prior to 
February 1, 2007.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

As previously noted herein, prior to February 1, 2007, the 
veteran's low back disability was evaluated as 20 percent 
disabling.  The pertinent rating criteria stipulates that 
intervertebral disc syndrome will be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent will be awarded upon 
evidence of limitation of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The following higher ratings are warranted with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  40 percent (with evidence of 
limitation of forward flexion of thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine), 50 percent (with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine), and 
100 percent (with evidence of unfavorable ankylosis of the 
entire spine).  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).  

For VA compensation purposes, the following are the normal 
ranges of motion of the thoracolumbar spine:  forward flexion 
from zero to 90 degrees, extension from zero to 30 degrees, 
left and right lateral flexion from zero to 30 degrees, and 
left and right lateral rotation from zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note 2 following General 
Rating Formula for Diseases and Injuries of the Spine (2008).  
See also 38 C.F.R. § 4.71a, Plate V.  

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 20 percent 
rating will be awarded upon evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  The following higher 
evaluations may be awarded:  40 percent (with evidence of 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months) and 
60 percent (with evidence of incapacitating episodes having a 
total duration of at least 6 weeks during the past 
12 months).  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).  

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Note 1 following Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).  

In any event, the spinal rating criteria also provides that 
any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, 
should be evaluated separately, under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note 1 following General 
Rating Formula for Diseases and Injuries of the Spine (2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

In the present case, the veteran believes that the symptoms 
associated with his low back disability prior to February 1, 
2007, were of such severity as to warrant a rating in excess 
of 20 percent.  After reviewing the evidence of record, 
however, the Board finds that the weight of the evidence does 
not support a rating in excess of 20 percent for this 
disability for any portion of the rating period on appeal.  

Prior to February 1, 2007, the veteran received only rare 
outpatient treatment for his low back disability.  According 
to these medical reports, X-rays taken of his lumbosacral 
spine in April 2006 showed significant L5-S1 degenerative 
disc disease with arthritic changes.  

Significantly, however, multiple physical examinations 
undertaken to assess his lumbar spine consistently showed no 
worse than slight limitation of motion (to include flexion to 
90 degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 20 degrees, left lateral rotation to 20 degrees, 
right lateral rotation to 20 degrees); normal gait, balance, 
and posture; and no pain with motion, tenderness, weakness, 
spasm, guarding, muscle atrophy, abnormal muscle tone or 
bulk, abnormal movements (such as tremors or tics), abnormal 
spine curvatures, or favorable or unfavorable ankylosis.  In 
fact, the veteran denied limitation of motion and spasm.  

As this evidence illustrates, during the applicable appeal 
period, the veteran had normal range of flexion, and no 
ankylosis (favorable or unfavorable), of his thoracolumbar 
spine.  Clearly, therefore, the criteria for the next higher 
rating of 40 percent for his low back disability prior to 
February 1, 2007, have not been met.  

Further, although the veteran has complained of flare-ups of 
sharp low back pain of moderate severity, the evidence does 
not show that his low back disability required bed rest 
prescribed by a physician.  Although some (rare) outpatient 
low back treatment was shown during this applicable period, 
such medical care was not shown to have been rendered for 
acute signs and symptoms due to intervertebral disc syndrome.  

Indeed, the veteran specifically stated that he had 
experienced zero days of incapacitating episodes.  Without 
evidence of incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, the criteria for the 
next higher rating of 40 percent for his low back disability, 
based upon impairment resulting from intervertebral disc 
syndrome, are clearly not met for any time during the 
applicable appeal period.    

The Board acknowledges that service connection has been 
granted for left radiculopathy (20 percent, from September 
2004).  Medical evidence of record reflects pathology 
associated with this service-connected disability.  
Importantly, however, the evidence does not show any other 
neurological abnormalities associated with the veteran's low 
back disability.  Indeed, throughout the applicable appeal 
period, he has consistently denied any bowel or bladder 
dysfunction.  Thus, a separate rating based upon neurological 
pathology associated with the low back disability is not 
warranted.  

Also during the applicable appeal period, the veteran 
described flare-ups of sharp low back pain of moderate 
severity.  He explained that, on average, such flare-ups 
lasted longer than 2 weeks.  Importantly, however, he denied 
any fatigue, decreased motion, stiffness, or weakness.  In 
fact, at the August 2006 VA examination, he specifically 
stated that he experienced no limitations in such activities 
as chores, shopping, traveling, feeding, bathing, dressing, 
toileting, or grooming as a result of his low back problems 
and described only mild exercise, sports, and recreation 
problems associated with his low back pain and radiculopathy.  

Indeed, examinations conducted during the appeal period 
reflected a normal gait, balance, and posture and no pain 
with motion, tenderness, weakness, spasm, guarding, muscle 
atrophy, or need for the use of a device or aid to walk.  In 
fact, the August 2006 VA examiner determined that the veteran 
exhibited no additional limitation of motion upon repetitive 
use of his lumbar spine due to pain, fatigue, weakness, or 
lack of endurance.  

Based on this evidence, the Board finds that the 
currently-assigned 20 percent rating prior to February 1, 
2007, for the veteran's lumbar spine disability adequately 
portrays the functional impairment, pain, and weakness that 
the veteran experienced as a consequence of use of his low 
back during that time.  Of particular significance to the 
Board are the many normal findings shown on multiple 
evaluations during the applicable appeal period.  

Consequently, the Board concludes that the preponderance of 
the evidence is against a finding that the criteria for an 
initial rating in excess of 20 percent for a low back 
disability prior to February 1, 2007, have been met.    

In reaching this decision, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the nature and extent of 
the veteran's low back disability-has been provided by the 
medical personnel who have examined the veteran during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in these examination reports) directly address the 
criteria under which his low back disability is evaluated.  
The Board finds these records to be more probative than the 
subjective evidence of complaints of increased low back 
symptomatology.  See Cartright, 2 Vet. App. at 25 (interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  

Further, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time prior to 
February 1, 2007.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's has been hospitalized 
due to his low back disability or that his disability 
resulted in marked interference with employment at any time 
prior to February 1, 2007.  In fact, during that time period, 
he received only rare outpatient treatment for his low back 
symptoms.  Also, the August 2006 VA examiner concluded that 
his low back pain with radiculopathy had no general 
occupational effect.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

The evidence does not show that the veteran's low back 
disability resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Thus, consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for any portion of the rating period on appeal.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an initial 
rating in excess of 20 percent for low back disability is not 
warranted at any time prior to February 1, 2007.  In reaching 
this conclusion, the Board also finds that the 
benefit-of-the-doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's low back claim arises from his disagreement 
with the initial rating assigned following the grant of 
service connection for this disability.  Courts have held 
that, once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA.  

As to VA's duty to assist with respect to this increased 
rating claim, the RO associated the veteran's private and VA 
treatment and evaluation records.  The veteran was afforded a 
pertinent VA examination in August 2006.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Increased Rating for Post-Operative Residuals of a Herniated 
Disc At L5-S1 from February 1, 2007 and Left Radiculopathy

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In March 2008 in the present case, the veteran expressed 
satisfaction with the recent awards of 20 percent for each of 
his low back disability (from February 1, 2007) and his 
service-connected left radiculopathy.  In July 2008, his 
representative submitted a specific request to withdraw these 
claims from appellate review.  In view of his expressed 
desires, the Board concludes that further action with regard 
to these issues is not appropriate.  The Board does not have 
jurisdiction over these withdrawn claims and, as such, must 
dismiss the appeal of these issues.  


ORDER

The claim for an initial rating in excess of 20 percent for 
post-operative residuals of a herniated disc at L5-S1 prior 
to February 1, 2007, is denied.  

The claim for an initial rating in excess of 20 percent for 
post-operative residuals of a herniated disc at L5-S1 from 
February 1, 2007 is dismissed without prejudice.  

The claim for an initial rating in excess of 20 percent for 
left radiculopathy is dismissed without prejudice.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


